SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

483
KA 14-00381
PRESENT: SCUDDER, P.J., SMITH, PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DASHAWN L. RUSSELL, ALSO KNOWN AS SHAWN,
DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


DAVID P. ELKOVITCH, AUBURN, FOR DEFENDANT-APPELLANT.

DASHAWN L. RUSSELL, DEFENDANT-APPELLANT PRO SE.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Mark H.
Fandrich, A.J.), rendered February 15, 2013. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a
controlled substance in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v Russell ([appeal No. 1] ___ AD3d
___ [May 1, 2015]).




Entered:    May 1, 2015                            Frances E. Cafarell
                                                   Clerk of the Court